Deen, Presiding Judge.
James Houston brings this appeal from his conviction of burglary contending that the court below erred in denying his motion for directed verdict of acquittal. When he made the motion in the court below he claimed that there was not sufficient evidence to convict him of burglary. Held:
The evidence showed that the victim, a deaf person, was awakened about 4:00 a.m. by a man in her bedroom who reeked of alcohol and made sexual advances towards her. She managed to escape from his advances, scream, and awaken a neighbor. The police were summoned, and she identified her attacker as “James Washington.” The police investigated and appellant was arrested at his sister’s home. He was brought into the victim’s presence and was positively identified by her as the man who was in her bedroom a short time earlier. There was evidence that Houston’s sister’s last name was “Washington,” and apparently there was some confusion in the victim’s mind as to his last name although he claims that she has known him all his life. The victim positively identified him at trial as the man who entered her apartment without permission. The evidence was sufficient for a rational trier of fact to find the appellant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Carley and Sognier, JJ., concur.

*265Decided September 6, 1988.
Walter E. Van Heiningen, for appellant.
H. Lamar Cole, District Attorney, James E. Hardy, Assistant District Attorney, for appellee.